        Case 1:19-cr-00111-DLC Document 28 Filed 01/06/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 UNITED STATES OF AMERICA,                               CR 19–111–BLG–DLC

                      Plaintiff,

        vs.                                                  ORDER

 MICHAEL DUANE STRAIN,

                      Defendant.


      On January 6, 2021, the Court held a Faretta hearing pursuant to Defendant

Michael Duane Strain’s renewed motion to represent himself. (Docs. 20, 22.) Mr.

Strain was present and in person. After taking the matter under advisement, the

Court denies Mr. Strain’s motion to self-represent.

      A valid request to proceed pro se must be “(1) knowing and intelligent, (2)

unequivocal, (3) timely, and (4) not for purposes of delay.” United States v.

Schaff, 948 F.2d 501, 503 (9th Cir. 1991). For a request to be unequivocal, the

“defendant must make an explicit choice between exercising the right to counsel

and the right to self-representation so that a court may be reasonably certain that

the defendant wishes to represent himself.” United States v. Arlt, 41 F.3d 516, 519

(9th Cir. 1994). Apart from an unintelligible motion for, inter alia, damages in the

amount of $900 million and other nonsensical relief at the outset of the proceeding,


                                         -1-
         Case 1:19-cr-00111-DLC Document 28 Filed 01/06/21 Page 2 of 2



Mr. Strain entirely refused to engage with the Court. Mr. Strain’s refusal to

communicate does not amount to an unequivocal waiver of his Sixth Amendment

right to counsel, nor does it demonstrate that his request is “knowing[] and

intelligent[]”. See Faretta v. California, 422 U.S. 806, 835 (1975). Thus, the

Court cannot grant him the relief he seeks.

      Accordingly, IT IS ORDERED that Mr. Strain’s motion (see Doc. 20) to

represent himself is DENIED.

      IT IS FURTHER ORDERED that Federal Defender Steve Babcock remains

appointed as Mr. Strain’s counsel, pursuant to the Court’s previous Order, which

denied Mr. Babcock’s motion to withdraw. (Doc. 22.) However, and as

previously ordered, Mr. Babcock may renew his motion if he wishes. (Id. at 4.)

      Finally, IT IS ORDERED that on or before January 14, 2021, each party

shall file a notice with the Court explaining their respective position as it relates to

the path forward in this case.

      DATED this 6th day of January, 2021.




                                          -2-
